Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the length direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the average length" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the average volume particle size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the length direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, in order to have proper antecedent basis, “a thermoplastic resin” in line 10 should read “the thermoplastic resin”. 
In claim 8, in order to have proper antecedent basis” an antibacterial fiber” in liens 11 and 13 should read “the antibacterial fiber”. 
Claim 8 is rejected for the recitation of “producing an antibacterial fiber having crack by stretching the antibacterial before stretching”. It is unclear exactly what Applicant is intending to recite by such a recitation. The present specification states “the crack is a resin fracture produced during a stretching step upon production of the antibacterial fiber” in paragraph 0054. It appears from the specification there is one stretching step which occurs after spinning. For purposes of examination, the claim limitations of claim 8 are met by teaching of stretching after spinning. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (PG Pub. 2001/0023156).
Regarding claims 1 and 8, Nomura teaches a method for producing an antibacterial fiber and an antibacterial fiber comprising a thermoplastic resin and antibacterial glass particles [Abstract, 0053 and 0055-0056]. Nomura teaches a method comprising the following steps including preparing a glass melt including an antibacterial active ingredient (Ag2O) and obtaining antibacterial glass particles, producing an antibacterial resin composition by mixing the thermoplastic resin and the glass particles creating a masterbatch, producing an antibacterial fiber before stretching directly or indirectly from the antibacterial resin component [0029, 0053, 0059 and 0070-0071]. Nomura teaches the step of spinning and stretching the fibers and therefore teaches producing an antibacterial fiber having cracks before stretching (please see 112 rejection above regarding this limitation) extending along the length direction of the fiber on the surface of the antibacterial fiber and each of the cracks is in a state of having at least one of the antibacterial glass particles sandwiched therein. 
Regarding claim 3, Nomura teaches average particle diameter of 0.1-55 micrometers with examples showing an average particle diameter of 2 micrometers wherein the average particle diameter is measured by a laser diffraction spectrometer and therefore is considered volume average particle size as is known in the art. 1, 3 and 5-8 
Regarding claim 5, Nomura teaches the antibacterial glass particles are formed from a glass composition in which 0.1-5% Ag2O is incorporated in which the glass composition comprises 45-67 mol% P2O5, 5-20 mol% Al2O3, 1-40 mol% of one or more of MgO, CaO and ZnO, 1-15 mol% of one or more of Li2O, Na2O, and K2O and 20 mol% or less of B2O3 [0019 and 0054].
Regarding claim 6, Nomura teaches the antibacterial glass particles are incorporated in an amount of 0.1-5 wt% with respect to the fiber which reads on the claimed amount [0054]. Further, Nomura teaches 1wt% of antibacterial glass particles based 100 parts resin in the examples. 
Regarding claim 7, Nomura teaches combination of “dispersion aspect” wherein the glass particle are dispersed within the fiber and also “fixation aspect” wherein the fibers are coated with antibacterial composition and therefore has a protective on the surface of the fiber. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (PG Pub. 2001/0023156).
Regarding claim 2, Nomura is silent regarding the length of the cracks. However, it is known in the art to adjust the length of the cracks by varying stretching parameters, particle size and composition. It would have been obvious to one of ordinary skill in the art to arrive at the claimed crack length by varying process parameters in order to affect crack length and arrive at the claimed invention. 
Regarding claim 4, Nomura teaches particles, but is silent regarding the shape of the particles. However, it would have been obvious to one of ordinary skill in the art to use any shape, including polyhedral as is known in the art by grinding parameters and arrive at the claimed invention. 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (PG Pub. 2012/0321689) in view of GB 1174867 (hereinafter referred to as ‘867).
Regarding claim 1, Kobayashi teaches a method for producing an antibacterial fiber and an antibacterial fiber comprising a thermoplastic resin and antibacterial glass particles [Abstract]. Kobayashi teaches a method comprising the following steps including preparing a glass melt including an antibacterial active ingredient (silver ions) and obtaining antibacterial glass particles, producing an antibacterial resin composition by mixing the thermoplastic resin and the glass particles creating a masterbatch, producing an antibacterial fiber before stretching directly or indirectly from the antibacterial resin component. Kobayashi is silent regarding the claimed step d and cracks in the fiber and specifics of the cracks, However, ‘867 teaches drawing synthetic fiber in order to improve tenacity, dimensional stability and elongation of the fibers. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the drawing of ‘867 in Kobayashi in order to improve tenacity, dimensional stability and elongation of the fibers and arrive at the claimed invention including the step of spinning and stretching the fibers and therefore teaches producing an antibacterial fiber having cracks before stretching (please see 112 rejection above regarding this limitation) extending along the length direction of the fiber on the surface of the antibacterial fiber and each of the cracks is in a state of having at least one of the antibacterial glass particles sandwiched therein. 
Regarding claim 2, the previous combination is silent regarding the length of the cracks. However, it is known in the art to adjust fiber properties and thus the length of the cracks by varying stretching parameters as taught by ‘867. It would have been obvious to one of ordinary skill in the art to arrive at the claimed crack length by varying process parameters in order to affect fiber properties such as elongation and arrive at the claimed invention. 
Regarding claim 3, Kobayashi teaches the volume average particle size of the antibacterial glass particles is 0.1-10 micrometers [0199]. 
Regarding claim 4, Kobayashi teaches the shape of the antibacterial glass particles is made into a polyhedron [0211].
Regarding claim 5, the antibacterial glass particles are formed from both or either of a phosphate based antibacterial glass and a borosilicate glass. 
Regarding claim 6, Kobayashi teaches the amount if incorporation of antibacterial glass particles is within the claimed range [Examples].
Regarding claim 7, Kobayashi teach a yarn made with the antibacterial fiber wherein 1 antibacterial fiber is sued with 20 non-antibacterial fibers to make a yarn and therefore has a protective layer on the surface. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789